{¶ 94} We have held that claimed sentencing errors which allege an abuse of the trial court's discretion, such as imposing a sentence that is excessive and too harsh under the circumstances, are not proper grounds for appeal per R.C. 2953.08(A), or a matter for which R.C.2953.08(G) permits appellate review. State v. Kennedy (September 12, 2003), Montgomery App. No. 19635, 2003-Ohio-4844; State v. Lofton
(January 16, 2004), Montgomery App. No. 19852, 2004-Ohio-169; State v.Johnson (June 10, 2005), Montgomery App. No. 20597, 2005-Ohio-2866. I would overrule the third assignment of error on that basis. *Page 1